        Case 1:20-cv-01580-RCL Document 3-19 Filed 06/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )        Civil Action No. 20-1580 (RCL)
                                                    )
 JOHN R. BOLTON,                                    )
                                                    )
                Defendant.                          )
                                                    )

                                     [PROPOSED] ORDER

       It is hereby ORDERED that the United States’ Motion for a [Temporary Restraining Order]

[Preliminary Injunction] is GRANTED. It is FURTHER ORDERED that:

       Defendant is enjoined from proceeding with the publication of his book in any form or

media without first obtaining written authorization from the United States through the

prepublication review process;

       Defendant is required to ensure that his publisher and resellers receive notice that the book

contains classified information that he was not authorized to disclose;

       Defendant is required to instruct his publisher to delay the release date of the book pending

the completion of the prepublication review process and authorization from the United States that

no classified information remains in the book;

       Defendant is required to instruct his publisher to take any and all available steps to retrieve

and destroy any copies of the book that may be in the possession of any third party;

       Defendant is further enjoined from taking any additional steps toward public disclosing

classified information without first obtaining authorization from the United States through the

prepublication review process;
        Case 1:20-cv-01580-RCL Document 3-19 Filed 06/17/20 Page 2 of 2




       Defendant is required to ensure that his publisher and resellers receive notice of this Order;

and

       This injunction binds Defendant, along with his “officers, agents, servants, employees, and

attorneys,” and “all other persons who are in active concert or participation with” him, if they

receive actual notice of the order, Fed. R. Civ. P. 65(d)(2), including Defendant’s publisher, Simon

& Schuster, and other such persons in the commercial distribution chain of Defendant’s book.



SO ORDERED:



DATE:___________________                             _______________________________
                                                     ROYCE C. LAMBERTH
                                                     United States District Judge




                                               -2-
